Citation Nr: 1427933	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-18 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether a November 6, 2002, decision of the Board, which denied an earlier effective date prior to June 21, 1994 for the grant of service connection for spondylolysis at L5-S1, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel




INTRODUCTION

The Veteran served on active duty from June to December 1973.

A November 6, 2002, Board decision denied an earlier effective date for service connection for spondylolysis at L5-S1; in 2012, the Veteran filed a motion alleging CUE.  This matter comes before the Board on the Veteran's May 2012 motion alleging CUE.  The Veteran expressly enumerated the issue listed above in his motion (See August 2002 statement).

(The issue of entitlement to higher evaluations for service-connected spondylolysis at L5-S1, evaluated as 10 percent June 21, 1994 until September 22, 1999, and as 20 percent disabling as of that date is addressed in a separate decision under docket number 01-04 532A).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2012 motion, the Veteran requested to appear before the Board at a video hearing.  On motions raising CUE in prior Board decisions, a hearing is available to present argument if good cause is shown. 38 C.F.R. § 20.1405(c)(1).  This Veterans Law Judge finds that good cause has been shown in this case.  A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video hearing before the Board at the RO in the order that the request was received.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative.  If he desires to withdraw the hearing, he should do so in writing at the RO. Thereafter, the case should be returned to the Board for further appellate consideration (a statement of the case in not required).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



